Citation Nr: 1501714	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (diabetes).

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970 with service in Thailand from July 1967 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for PTSD and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes.

2. The Veteran served in the U.S. Air Force at the Royal Thai Air Base in Korat, Thailand, during the Vietnam Era, from July 1967 to July 1968, as an Aircraft Maintenance Specialist and traveled the perimeter.

CONCLUSION OF LAW

The criteria for service connection for of diabetes mellitus, Type II, due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant decision, the Board is granting the Veteran's claims.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

Thailand and Herbicide Exposure

If a veteran was exposed to an herbicide agent during active military service, certain diseases including multiple myeloma will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

With regard to claims of exposure to Agent Orange in Thailand, a May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, VA should evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand. 

It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Korat, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  (Emphasis added).

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, a copy of the Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the 
JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

Merits

The Veteran contends in his August 2009 correspondence to the Board that his duties as Jet Aircraft Mechanic and Crew Chief for the Air Force F-105 Thunder Chief placed him near or at the perimeter of the Korat Royal Thailand Air Force Base during his time stationed there from July 1967 to July 1968.  The Veteran contends that during his breaks he would travel to the perimeter to watch the vegetation being sprayed and he goes on to describe the procedure used to clear the vegetation.  He also contends that during his recreation time he would go down to the perimeter.

The Veteran's December 2003 VA treatment record provides evidence that the Veteran is diagnosed with diabetes, and the Veteran's service treatment records (STRs) provide objective evidence that he was stationed at the Korat, Royal Thailand Air Force Base as his STRs include stamps which indicate that he received care at the "TAC" Dispensary in Korat "RTAFB, Thailand."

The Veteran served as an Aircraft Maintenance Specialist at the Royal Thai Base in Korat, Thailand.  While his position as an Aircraft Maintenance Specialist did not require him to be near the base perimeter, the Veteran in his August 2009 correspondence wrote that he would often travel to the perimeter to watch the personnel clear the vegetation and would travel near the perimeter for other recreational activities.  He thus contends he was exposed to an herbicide agent.  The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's August 2009 statement that he would travel to the perimeter to observe the vegetation being cleared and his detailed account on the procedure used to clear this vegetation provide credible evidence of his being near the perimeter.

Therefore, the Board finds that based on the Veteran's competent and credible lay statement regarding his travel and recreation around the perimeter of the Korat Air Force Base he meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand.  M21-1MR, Part IV.ii.2.C.10.q.  Given that diabetes is a disease that is presumed related to toxic herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection is warranted on this basis.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for diabetes due to herbicide exposure is granted.

REMAND

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the hands and feet and PTSD.  On his November 2010 substantive appeal (Form 9) following the Statement of the Case issued denying his claim for service connection for PTSD, he requested to appear at a hearing before the Board at a local VA office.  The Veteran has also perfected an appeal for service connection for peripheral neuropathy of his hands and feet.  The Veteran is entitled to provide testimony on any perfected appeal, and thus, this claim will be remanded alongside the claim for PTSD.  This requested hearing has not yet been scheduled.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. In the present appeal the Veteran has not withdrawn the request for a hearing before the Board at the local regional office.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a VLJ of the Board at the local regional office, following the procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


